DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
SEMICONDUCTOR STRUCTURE [[
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al., US 2017/0103981.
In re Claim 1, Hung discloses a semiconductor structure (Fig. 1), comprising: a substrate 12; first fins 14 (in 42) extending from the substrate 12, the first fins 14 (in 42) having a first fin pitch 1FP (Fig. A); second fins 14 (in 40) extending from the substrate 12, the second fins 14 (in 40) having a second fin pitch 2FP that is smaller than the first fin pitch 1FP (of 14 (in 42)) ([0010]); first gate structures 22 over the substrate 12 and engaging the first fins 14 (in 42), the first gate structures 22 having a first gate pitch 1GP (of 14 (in 42)); second gate structures 20 over the substrate 12 and engaging the second fins (14 in 40), the second gate structures 20 having a second gate pitch 1GP that is smaller than the first gate pitch 1GP; first epitaxial semiconductor features 26 (in 42) partially embedded in the first fins 14 in 42 and adjacent the first gate structures 22; and second epitaxial semiconductor features 26 (in 40) partially embedded in the second fins 14 (in 40) and adjacent the second gate structures 18 (Figs. 1-9 and A; [0010-025]).
Huang does not specify that a bottom surface of the first epitaxial semiconductor features (26 in 42) is lower than a bottom surface of the second epitaxial semiconductor features (16 in 40).
The only difference between the Applicant’s claim 1 and Huang’s reference is a ratio of the depths of the epitaxial features 26. 
It is known in the art that depth of the feature is a result effective variable – because its mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use a bottom surface of the first epitaxial semiconductor features (26 in 42) is lower than a bottom surface of the second epitaxial semiconductor features (16 in 40), since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
													
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Huang’s Fig. 1 annotated to show the details cited

In re Claim 3, Hung discloses the semiconductor structure of claim 1, wherein the second epitaxial semiconductor features 26 in 40 are separated from each other (Fig. 1).
In re Claim 4, Hung discloses the semiconductor structure of claim 1, wherein the first epitaxial semiconductor features 26 in 42 and the second epitaxial semiconductor features 26 in 40 are of a same conductivity type (Fig. 1).
In re Claim 5, Hung discloses all limitations of claim 5 except for that the bottom surface of the first epitaxial semiconductor features 26 in 42 is lower than the bottom surface of the second epitaxial semiconductor features 26 in 40 by at least 15 nm. The difference between the Applicant’s claim 5 and Hung’s reference is in the specified ratio of the position of the bottom surfaces. 
It is known in the art that the position of the bottom surfaces of the features is a result effective variable – because its mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use position of the bottom surfaces of the features), since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 6, Hung discloses all limitations of claim 6 except for that the bottom surface of the first epitaxial semiconductor features (26 in 42) is vertically distant from a top surface of the first fins (14 in 42) for about 50 to 60 nm, and the bottom surface of the second epitaxial semiconductor features (26 in 40) is vertically distant from a top surface of the second fins (14 in 40) for about 35 to 45 nm. The difference between the Applicant’s claim 6 and Hung’s reference is in the specified shapes of the first and the second epitaxial features. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified distances, since such a modification would have involved a mere change in the shape of a component.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP2144.04.IV.B).
In re Claim 8, Hung discloses all limitations of claim 7 except for that one of the first epitaxial semiconductor features 26 in 42  has a greater volume than one of the second epitaxial semiconductor features 26 in 40. 
The difference between the Applicant’s claim 7 and Hung’s reference is in the specified ratio of the volumes. It is known in the art that volume is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the one of the first epitaxial semiconductor features 26 in 42 having a greater volume than one of the second epitaxial semiconductor features 26 in 40, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).

In re Claim 17, Hung discloses a semiconductor structure, comprising: a substrate 12; first gate structures 22 separate one from another and adjacent to each other; second gate structures 18 separate one from another and adjacent to each other, wherein the first gate structures 22 have a greater pitch 1GP (Fig. A) than the second gate structures 18; a spacer layer 24 on sidewalls of the first 22 and second gate 18 structures; first source/drain features 26 (in 42) proximate the first gate structures 22; second source/drain features 26 (in 40) proximate the second gate structures 18; and a dielectric layer 32 covering the first and second source/drain features 26, filling in space between the first source/drain features 26 (in 42) and the spacer layer 24, and filling in space between the second source/drain features 26 (in 40) and the spacer layer 24, wherein a first thickness of the dielectric layer 32 between the first source/drain features 26 (in 42) and the spacer layer 24 and a second thickness of the dielectric layer 32 between the second source/drain features 26 (in 40) and the spacer layer 24  (Figs. 1-9 and A; [0010-025]).
Hung does not specify that the first thickness of the dielectric layer 34 between the first source/drain features 26 (in 42) and the spacer layer 24 is smaller than a second thickness of the dielectric layer 32 between the second source/drain features 26 (in 40) and the spacer layer 24.
The only difference between the Applicant’s claim 17 and Hung’s reference is in the specified ratio of the thicknesses. 
It is known in the art that thickness is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the first thickness of the dielectric layer 34 between the first source/drain features 26 (in 42) and the spacer layer 24 is smaller than a second thickness of the dielectric layer 32 between the second source/drain features 26 (in 40) and the spacer layer 24, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 18, Hung discloses all limitations of claim 18 except for that the first thickness is smaller than the second thickness for about 1 to 2 nm. 
It is known in the art that thickness is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the first thickness is smaller than the second thickness for about 1 to 2 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
With respect to the Claim 18, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired performance. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(A).
In re Claim 19, Hung discloses the semiconductor structure of claim 17, wherein the first source/drain features 26 in 42 laterally extend to a position directly under the spacer layer 24 (Fig. 1).
In re Claim 20, Hung discloses the semiconductor structure of claim 17, wherein the first and second source/drain features 26 (Fig. 1) are of a same conductivity type selected from n-type doped silicon and p-type doped silicon germanium ([0012]).

Allowable Subject Matter
Claims 2 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
In re Claim 2: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 2 as: “the first epitaxial semiconductor features are source/drain features for logic devices, and the second epitaxial semiconductor features are source/drain features for memory devices”, in combination with limitations of Claim 1 on which it depends.
Claim 8 is objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
In re Claim 8: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 8 as: “the first spacers have first portions on sidewalls of the first gate structures and second portions on lower sidewalls of the first epitaxial semiconductor features; and second spacers, wherein the second spacers have first portions on sidewalls of the second gate structures and second portions on lower sidewalls of the second epitaxial semiconductor features”, in combination with limitations of Claim 1 on which it depends.
Claims 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 16, prior-art fails to disclose a semiconductor structure “wherein the logic device region includes: first fins separate one from another, first gate structures engaging the first fins, and first source/drain features proximate the first gate structures; and wherein the memory device region includes: second fins separate one from another, second gate structures engaging the second fins, and second source/drain features proximate the second gate structure and separate one from another, wherein a first lateral distance from the first source/drain features to the respective first gate structures is smaller than a second lateral distance from the second source/drain features to the respective second gate structures.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893